UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6201


JIMMIE CRAIG DANIELS,

                Plaintiff - Appellant,

          v.

MANDY MICHELLE BEASLEY DANIELS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:10-cv-01692-TLW-SVH)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jimmie Craig Daniels, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jimmy Craig Daniels appeals the district court’s order

accepting      the   recommendation        of   the      magistrate          judge    and

dismissing his civil action for lack of jurisdiction.                           We have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm    for   the      reasons   stated      by      the    district      court.

Daniels v.     Daniels,    No.    4:10-cv-01692-TLW-SVH            (D.S.C.     Dec.    7,

2011).     We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented         in   the    materials

before   the    court   and     argument    would     not    aid       the   decisional

process.



                                                                               AFFIRMED




                                        2